Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112(b) rejections
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites a boiler on lines 2-3, and a HRSG on line 10.  None of the embodiments disclose that combination.  Figure 3 only shows a HRSG.  If the superheaters in HRSG are intended to be the claimed boiler in claim 4, then the claim must clarify that to avoid 112(b) rejection.

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 5442908 (Briesch).
	Regarding independent claim 1, Briesch discloses a system for repowering a coal fired electrical generation plant (note column 1, lines 15-20 for coal fired power plant) to be powered by natural gas, said coal fired plant having a high pressure and a low pressure steam turbine (4, 5, 6) that drive a first electrical generator 7, the coal fired 9-16 that heat condensate from said low pressure turbine 6 and supply heated feed water to a series of evaporators and superheaters that supply steam to said high and low pressure steam turbines (the output of the last feed water heater 16 is going through HRSG 25 through a series of evaporators and superheaters), said repowering system comprising a gas turbine 1 driving a second electrical generator and a HRSG 25 having a supplemental burner (note location of boiler fuel 33, column 1, lines 42-45) where the HRSG 25 is configured to receive the exhaust from the gas turbine 1, which is further heated by the supplemental burner so as to generate steam for driving the high pressure and low pressure steam turbines 4-6 of the coal fired plant, said feed water heaters 9-16 of said regeneration system utilize condensate from said turbines and steam from extractions of said turbines to supply heated (the sole figure of Briesch clearly discloses many extraction lines from the turbines to the feed water heaters 9-16, similar to this claimed invention) feed water to high pressure, intermediate pressure and low pressure superheaters (22, 23-24, 28b) that feed superheated steam to high and low pressure steam turbines 4-6 such that said first generator 7 is driven at a higher percentage of its rated megawatt output capacity as compared to prior art repowering systems.
Regarding claim 2, wherein said high and low pressure turbines 4-6 each have one or more extractions, and wherein steam from said extractions heat feed water in said feed water heaters 9-16 to supply heated feed water to said superheaters.



35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 5442908 (Briesch) in view of US 6223519 (Basu).  Briesch teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach an integral deaerator coupled with an evaporator.  Basu teaches a gas turbine-steam turbine system comprising a HRSG that can comprise an integral deaerator/evaporator (column 13, lines 16-27).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide an integral deaerator/evaporator in Briesch as taught by Basu for the purpose of eliminating unwanted gas at the HRSG.


Claims 1-4 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 5442908 (Briesch) in view of Applicant’s admitted prior art (figure 2).  Briesch teaches all the claimed subject matter as set forth above in the rejection of claim 1; however, just in case there is any dispute about the structure of the HRSG in Briesch for not using the same vocabulary including high/intermediate/low pressure note paragraph 8 of the specification of this application clearly indicates that figure 2 a prior art) teaches a gas turbine-steam turbine system comprising a HRSG that can comprise an integral deaerator/evaporator and high/intermediate/low pressure superheaters/economizers/evaporator.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide use an HRSG having high/intermediate/low pressure superheaters/economizers/evaporator and an integral deaerator/evaporator in Briesch as taught by Applicant’s admitted prior art for the purpose of superheating the steam and eliminating unwanted gas at the HRSG.

Claims 1-2 are further rejected under 35 U.S.C. § 103(a) as being unpatentable over US 5442908 (Briesch) in view of US 2018/0216496 (Smith).  Briesch teaches all the claimed subject matter as set forth above in the 102(a1) rejection of claim 1; however, just in case there is any dispute about the structure of the HRSG in Briesch for not using the same vocabulary including high/intermediate/low pressure superheaters/economizers/evaporator.  Smith teaches a gas turbine-steam turbine system comprising a HRSG that can comprise an integral deaerator/evaporator and high/intermediate/low pressure superheaters/economizers/evaporator (note elements 72, 74, 78, 82, 84, 86, 92, 94, 98 in figure 2).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide use an HRSG having high/intermediate/low pressure superheaters/economizers/evaporator and an integral deaerator/evaporator in Briesch as taught by Smith for the purpose of superheating the steam.

Claims 3-4 are further rejected under 35 U.S.C. § 103(a) as being unpatentable over US 5442908 (Briesch) in view of Smith and further in view of US 6223519 (Basu).  Briesch as modified by Smith teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach an integral deaerator coupled with an evaporator.  Basu teaches a gas turbine-steam turbine system comprising a HRSG that can comprise an integral deaerator/evaporator (column 13, lines 16-27).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide an integral deaerator/evaporator in Briesch as taught by Basu for the purpose of eliminating unwanted gas at the HRSG.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichiro, Selman, and Shortlidge disclose gas turbine-steam turbine having HRSG with deaerator and feed water heaters.








Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/19/2021